Citation Nr: 1641126	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-21 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a cervical spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the VA Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at hearings conducted before a Decision Review Officer (DRO) in May 2011 and before the undersigned in April 2014.  Transcripts of both hearings have been associated with the claims file.

In July 2014, the Board reopened the previously denied claims of service connection for lumbar spine, bilateral knee, and bilateral hip disorders.  The Board then remanded the underlying service connection claims, as well as service connection for a cervical spine disorder, to verify whether the Veteran had active military service prior to August 1961; to obtain treatment records; and to afford the Veteran VA examinations.  As discussed below, another remand is necessary.

The Board also denied the issue of compensation pursuant to 38 U.S.C.A. § 1151 for residuals of skin cancer of the face and neck.  Consequently, that issue is no longer on appeal.  

The Board notes that the Veteran was previously represented by the Disabled American Veterans (DAV).  However, in correspondence received in July 2015, the Veteran revoked DAV as his representative.  As no new representative has been appointed, the Board considers the Veteran to be self-represented in this appeal.

The Board also notes that in a November 2015 email documenting a telephone call with the Veteran, he indicated that he would not report for a psychiatric examination for his claimed residuals of a head injury.  He also stated that he was withdrawing his claim; however, no withdrawal in writing has been submitted.  The RO continued to adjudicate this issue in a January 2016 supplemental statement of the case.  Therefore, the Board concludes that the issue of service connection for residuals of a head injury remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  As discussed in the Introduction, the case was remanded, in part, to obtain outstanding VA treatment records.  Although the Veteran's most recent treatment records dating from 2012 have been obtained, it appears the Veteran's VA records are incomplete.  For example, a February 2011 record references X-rays of the right hip in 2008, while a September 2011 VA examiner discussed hip treatment in 2006.  Those records are not in the claims file.  Consequently, as the Board's remand directives were not complied with, the case must again be remanded to ensure that the Veteran's complete VA treatment records are obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Black Hills Healthcare System and from the Omaha VA Medical Center beginning from when he first sought VA treatment.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




